*468ON MOTION FOR REHEARING.
DAVIDSON, Judge.
Appellant insists that the facts are insufficient to support his conviction for aggravated assault.
The prosecutrix, eight years of age at the time of the commission of the alleged offense, testified to facts showing an effort on appellant’s part to engage in an act of sexual intercourse with her and the indecent fondling by appellant of her privates. Under such facts, the jury was warranted in the conclusion reached. Branch’s P. C., Sec. 1576.
Appellant’s guilt of the offense of aggravated assault was not made to depend upon the fact that he kissed the prosecutrix, as admitted by him. Hence, appellant’s requested charge to the effect that he would not be guilty unless he intended thereby to commit an assault upon the prosecutrix was properly refused.
The motion for rehearing is overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.